Filed 5/11/21 P. v. Rosas CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                        H046320
                                                                  (Santa Cruz County
         Plaintiff and Respondent,                                 Super. Ct. No. WF00933)

         v.

MANUEL DEJESUS ROSAS,

         Defendant and Appellant.


         Defendant Manuel DeJesus Rosas was convicted by a jury of second degree
murder (Pen. Code, § 187, subd. (a))1 and attempted murder (§§ 664, 187, subd. (a)). As
to both counts, the jury found true a firearm enhancement (§ 12022.53, subds. (d) & (e))
and a gang enhancement (§ 186.22, subd. (b)). The trial court sentenced defendant to
prison for a term of 19 years consecutive to a term of 65 years to life.
         On appeal, defendant argues: (1) section 186.22 is unconstitutionally vague and
overbroad because it does not define the term “members”; (2) the prosecution’s use of
certified conviction records to prove predicate offenses under section 186.22 violated his
constitutional right to confront witnesses; (3) the use of one of his prior offenses as a
predicate offense was an ex post facto violation; (4) the trial court erred when it denied
his discovery motion seeking all prior activities of the informant witnesses used by the
prosecution; (5) the trial court erroneously excluded defense expert testimony on the


         1
             Unspecified statutory references are to the Penal Code.
psychological impact and effect of accomplice and informant testimony; and (6) there
was insufficient evidence to support his convictions because the evidence against him
consisted of uncorroborated accomplice testimony. As we explain, we find no merit in
his contentions and affirm the judgment.
                                       BACKGROUND
   1. The Information and Defendant’s First Trial
       On March 16, 2011, defendant was charged by information with murder (§ 187,
subd. (a); count 1), attempted murder (§§ 664, 187, subd. (a); count 2), and active
participation in a criminal street gang (§ 186.22, subd. (a); count 3). The information
alleged that as to counts 1 and 2, the offenses were committed for the benefit of a
criminal street gang (§ 186.22, subd. (b)(1)) and that a principal used and personally and
intentionally discharged a firearm that caused great bodily injury or death (§ 12022.53,
subds. (b)-(d), (e)(1).) A jury convicted defendant of all three counts, and the trial court
sentenced him to a total term in prison of 94 years and eight months to life. Defendant
appealed, and on November 16, 2016, this court reversed the judgment after we
concluded that the trial court erred by permitting gang experts to testify about statements
made by a nontestifying gang member under People v. Sanchez (2016) 63 Cal.4th 665,
and the error was not harmless beyond a reasonable doubt. (People v. Rosas (Nov. 16,
2016, H038879) [nonpub. opn].) The matter was retried in 2018.
   2. The Second Trial
       A. Overview of the Crimes
       On May 13, 2005, W.M. was shot and killed in a drive-by shooting on Palm
Avenue in Watsonville. W.M.’s friend, D.A., was also shot, but he survived. The
prosecution theorized that W.M.’s murder was the result of an ongoing gang war between
two Norteño gangs, City Hall and Northside Watsonville, and that defendant, a City Hall
gang member, shot D.A. and W.M. as retaliation. The prosecution alternatively argued

                                              2
that if defendant was not the actual shooter, he was the driver of the car and was guilty as
an aider and abettor.
       B. Defendant’s Prior Contacts with the Police
       In February 2005, Watsonville Police Department Sergeant Eric Montalbo was
driving when he saw defendant parked in a burgundy Yukon sports utility vehicle (SUV).
Sergeant Montalbo saw that there were three other known City Hall gang members inside
the SUV. Additional officers arrived, the individuals were taken out of the car, and the
officers found a loaded handgun on the SUV’s passenger seat. Defendant was arrested
and charged with possession of a loaded firearm in a vehicle.
       In March 2005, Sergeant Montalbo stopped defendant again while he was driving
in a burgundy Yukon. The stop was recorded on a video from Sergeant Montalbo’s
patrol car.
       On May 7, 2005, Sergeant Montalbo went to defendant’s house to perform a
probation search. Inside the house, officers found several City Hall gang members,
including Emanuel Rodriguez and Dennis Moreno. Defendant was arrested on a warrant,
and the other individuals, with the exception of Moreno, were arrested for either parole or
probation violations.
       C. The Murder
       In 2005, 17-year-old D.A. was best friends with 18-year old W.M.2 D.A. noticed
that W.M. associated with people who wore red, which D.A. linked to gang activity, but
D.A. did not think that W.M. was involved with gangs. W.M. sold drugs, including
marijuana and methamphetamine.




       D.A. was 29 years old at the time of defendant’s trial in 2018, and he testified
       2

that W.M. was about a year older than him.


                                             3
       On May 13, 2005, D.A. was at W.M.’s house on Palm Avenue. D.A. and W.M.
walked to E.A. Hall Middle School, which was around two blocks away from W.M.’s
house. W.M. used a bicycle as a wheelchair because he was recovering from a broken
leg. D.A. and W.M. met with friends at the school. The group smoked marijuana and
tobacco and talked about going to a party. D.A. and W.M. decided not to go to the party
and walked back toward W.M.’s house around dusk.
       D.A. and W.M. went down Palm Avenue. At a certain point, W.M. started riding
his bicycle on the street while D.A. walked on the sidewalk. As D.A. and W.M. passed
Minty White School, D.A. saw a burgundy or red SUV come down Palm Avenue. D.A.
saw that the SUV driver was a “[b]ig Hispanic guy with a red shirt and facial tattoos.”
D.A. recalled that the driver had tattoos above his eyebrows that “made his eyebrows
look big.” The driver looked to be in his mid-20s or early 30s.
       The burgundy SUV pulled up next to W.M., who was about eight or 10 feet in
front of D.A. The SUV’s front passenger window was open, and the window was
parallel to where W.M. was on his bicycle. W.M. looked like he was going to smile, and
he had a frown on his face and lifted his chin up. D.A. saw the SUV driver reach down
toward the car’s center console area, and he briefly saw the barrel of a silver-colored gun.
The barrel went away, and D.A. heard gunshots. D.A. did not see a gun come outside the
passenger window, and it looked like the gun was fired from inside the car.
       D.A. ran forward and was shot. D.A. stopped when he saw W.M. W.M. gave
D.A. a “head nod,” indicating that D.A. should “get down.” D.A. turned around, dove,
and tried to crawl over to W.M. D.A. could see the car’s front passenger, and he
remembered that the passenger had an arm tattoo. He also remembered that the




                                             4
passenger had a gun that was black and “square.”3 The passenger did not shoot his gun.
D.A. heard W.M. calling for his mother. D.A. was shot through his lower left side, and
the gunshot went through his testicles and into his leg down to his knee. After the
shooting, the SUV sped away.
       D.A. testified that earlier that night, W.M. had said that he had some concerns
because he had “shorted” somebody on a drug deal. After W.M. was shot, D.A.
remembered seeing one of their friends, Luis, touch W.M.’s body. D.A. thought that
Luis was checking to see where W.M. was shot.4
       D.A. remembered that he spoke to an officer while he was injured at the scene.
D.A. testified that he told the officer that he could not give any details about who was in
the car, but the car was a red or burgundy SUV.
       San Benito Sheriff’s Office Captain Eric Taylor testified that he spoke to D.A. at
the scene. Captain Taylor recalled asking D.A., “ ‘Who did this?’ ” D.A. replied, “ ‘I
don’t know.’ ” W.M. died at the scene before he could make any statements.
       Watsonville Police Department Officer Juan Rocha was also dispatched to the
scene. When Officer Rocha arrived, he saw D.A. lying on the ground. Officer Rocha
asked D.A. what happened. D.A. said that a red or burgundy Suburban-type SUV had
driven past him and W.M. The car turned back and pulled up next to them, and D.A.
heard someone say, “ ‘What’s up, fools?’ ” D.A. then heard gunshots. D.A. said that he
never saw a gun, and he did not see anyone inside the car.




       3
        D.A. told officers about the passenger’s gun in 2009, four years after the murder.
He did not mention the passenger’s gun during his interview on the night of the murder.
      4
        In an earlier interview with officers, D.A. said that he saw Luis take something
from W.M.’s body, but he could not see what was taken.


                                             5
       D. Witnesses Seeing a Burgundy SUV on May 13, 2005
       Around dusk on May 13, 2005, N.M. was in a car with his father and a friend
when a burgundy SUV cut them off. N.M.’s father thought it would be a good idea to
“call in [the] reckless driving” because the car “skid[ded] out a little bit” when it cut them
off, and they were in a residential neighborhood. After they arrived at N.M.’s house,
N.M. heard some “popping noises,” and a few seconds later, the same burgundy SUV
accelerated by.
       J.C. saw a burgundy “Suburban or a GMC” drive recklessly by her house near
Palm Avenue on the day of the shooting. One of the car’s tires on the driver’s side hit the
curb near J.C.’s house and the car continued driving. J.C. could tell that there were
multiple people inside the car.
       J.R. lived on Palm Avenue and heard gunshots sometime around 8:00 or 8:30 p.m.
that evening. Once she heard the gunshots, J.R. went to her front door window and
looked outside. She saw a car quickly coming down the street on Palm Avenue. The car
looked like it was a dark-colored “SUV-type vehicle.”
       E. Identification of Defendant as a Suspect
       D.A. was taken to a hospital after he was shot. At the hospital, D.A. told an
officer that a red or burgundy SUV had been involved with the shooting, and the driver
wore a red shirt and a black baseball cap. Several days after W.M.’s murder, officers
came to D.A.’s house and showed him several photo lineups. D.A. was unable to identify
anyone in the lineups. D.A. was later able to give W.M.’s mother a description of the
driver. D.A. told W.M.’s mother that the driver was an “[o]verweight male, pretty heavy,
red shirt” with “tattoos above his eyebrows.”
       On May 13, 2005, Sergeant Montalbo was on duty when he heard the report of the
shooting on Palm Avenue that involved a burgundy SUV. Back in 2005, Sergeant
Montalbo did not know any other gang member in Watsonville that drove a burgundy

                                              6
SUV aside from defendant. Sergeant Montalbo was directed to search for the suspect
vehicle, so he drove over to defendant’s house. Sergeant Montalbo suspected defendant
was involved because of the description of the suspect’s car and the fact that defendant
was a gang member with a history of firearms. Sergeant Montalbo also knew that there
was an ongoing feud between the Northside Watsonville and City Hall gangs at the time
of W.M.’s murder. Sergeant Montalbo did not find the burgundy SUV when he went to
defendant’s house.
       F. The Impounding of the Yukon SUV and Defendant’s Flight
       In 2005, San Mateo County Sheriff’s Department Sergeant Vincent Bedolla was
employed as a detective with the Watsonville Police Department and was assigned to
investigate the homicide. On May 15, 2005, Sergeant Bedolla learned that another
officer was making a traffic stop on a burgundy Yukon SUV, which was possibly a
suspect vehicle in the homicide investigation. Sergeant Bedolla went to the other
officer’s location. The other officer was issuing a citation to the SUV’s driver, C.R., who
had two children with her. C.R. was defendant’s sister. Sergeant Bedolla told C.R. that
they suspected that the car had been involved in a shooting. C.R. told Sergeant Bedolla
that she was the primary driver of the SUV, and on the day of the murder, she had driven
the car to the farmers’ market and then to Target at around 8:00 p.m. C.R. also said that
defendant had not driven the SUV the preceding Friday or that Saturday. C.R. seemed
evasive, but she voluntarily accompanied the officers back to the police station. The
SUV was seized as evidence.
       Sergeant Bedolla interviewed C.R. at the police station and drove her home
afterwards. Sergeant Bedolla saw defendant standing inside the garage when he neared
C.R.’s house. Sergeant Bedolla parked his car, and C.R. started to walk toward the
house. Sergeant Bedolla heard C.R. say something to defendant. Sergeant Bedolla could
not make out what C.R. said, but defendant immediately walked away into the house.

                                             7
Sergeant Bedolla called the other detectives assigned to the case and asked if he should
make contact with defendant, and the other detectives told him to “stand down.”
         Approximately five hours later, Sergeant Bedolla returned to the house with five
other officers and attempted to make contact with defendant. The officers searched the
house, but they were unable to locate defendant. No other evidence was found at the
house.
         Later, Sergeant Bedolla conducted a search of the SUV. Inside the car, Sergeant
Bedolla found paperwork with defendant’s name, defendant’s driver’s license, and a
receipt that was dated the same day as the murder. Sergeant Bedolla also discovered that
the left rear tire was a spare tire, and a flat tire was located inside the back of the car.
         At some point, D.A. was also taken to the police station to identify a vehicle that
officers had seized. The car was a burgundy Yukon with tinted back windows. D.A.
thought that the car looked similar to the car that he saw on the day of the murder. D.A.,
however, told officers that the car involved with the murder had “chrome striping” on it,
and the car at the police station did not.
         G. Forensic Analysis
         Officers found bullets and bullet fragments at the scene of W.M.’s murder. A
forensic analysis of the bullets revealed that the bullets were all .38-caliber and appeared
to be fired from the same weapon. A bullet recovered from D.A.’s leg was
indistinguishable from the bullets recovered at the scene.
         A criminalist analyzed samples taken from the burgundy SUV seized from C.R.
and found gunshot residue. The criminalist opined that “the most likely explanation for
the distribution of particles” was that a gun was fired by someone sitting in the driver’s
side of the car, but it was “not necessarily the only explanation.” The criminalist also
believed that the evidence in the case was consistent with the gun being fired from within
the car.

                                                8
       The forensic pathologist who conducted W.M.’s autopsy determined that W.M.
had a gunshot wound that entered his left upper arm and went through his chest. The
gunshot, which was lethal, went through the left lung, the heart, the right lung, and exited
the right chest. W.M. had another gunshot wound that went through the left side of his
chest. The forensic pathologist did not visually see gunshot residue on W.M.’s clothing
or skin. In his report, the pathologist wrote that W.M. had a “distant gunshot wound of
entrance,” which meant that the gun was “fired at a distance probably greater than two
feet from the surface of the victim’s body.”
       H. The Reopening of the Case
       In 2009, W.M.’s murder remained a cold case and was assigned to Watsonville
Police Department Sergeant Jarrod Pisturino. In early September 2009, Sergeant
Pisturino was told that defendant had been arrested in South Carolina. Sergeant Pisturino
asked his partner, Inspector Morgan Chappell, to assist with the investigation.5
       Sergeant Pisturino arranged to interview D.A., who was difficult to locate. D.A.’s
mother said that he was scared of retaliation. When Sergeant Pisturino first spoke with
D.A., D.A. was suspicious and paranoid. D.A. was worried that some of W.M.’s friends
may have been involved in his murder. In one interview, D.A. said that the SUV’s
passenger pointed a gun but did not fire it. D.A. described the driver of the SUV as
chubby with tattoos over his eyes. D.A. said that after he was shot, he saw the SUV’s
passenger hang out of the window with a gun in his hand. D.A. also said that the
passenger could have been a person named “Gabe,” which was one of W.M.’s friends.




       5
        Inspector Chappell later testified as the prosecution’s gang expert. Sergeant
Pisturino identified Inspector Chappell as a detective with the Watsonville Police
Department, but during his testimony, Inspector Chappell stated that he was now an
inspector with the district attorney’s office.


                                               9
At one point, D.A. told officers that he thought that it was the passenger who fired the
gunshots.
       Sergeant Pisturino and Inspector Chappell traveled to South Carolina and
interviewed defendant. Defendant said that after he left Watsonville, he traveled to
Wisconsin, then to Mexico, and eventually settled in South Carolina. Defendant said that
he did not know who W.M. was.
       I. Testimony of Gonzalez, Moreno, and Rodriguez
              i.     Gonzalez’s Testimony
       Olegario Gonzalez had been a City Hall gang member since he was 18 years old.
When Gonzalez met defendant, he understood that defendant was involved with gangs
and was a City Hall gang member. Gonzalez and defendant “hung out in the same
crowd” of City Hall gang members, including Dennis Moreno. Gonzalez’s nickname in
the gang was “Bandit.” Moreno’s nickname was “Menace.” Defendant had tattoos that
said “Bandit” on his right wrist and “Menace” on his left wrist.
       On May 13, 2005, defendant picked Gonzalez up in a “burgundy Yukon,
Suburban.” Moreno was in the car with defendant. The men drove to Santa Cruz,
drinking beer and tequila and smoking marijuana on the way. When they arrived in Santa
Cruz, they bought even more beer and went to a fellow City Hall gang member’s house.
Gonzalez, who was drunk, stole a neighbor’s car stereo.
       Afterwards, the men left and headed toward Watsonville. Defendant drove the
car, Moreno sat in the front passenger seat, and Gonzalez sat in the middle back seat.
Gonzalez was still drunk. He remembered that there was another person in the car, but he
could not remember who that person was. Gonzalez vaguely remembered that they
dropped someone off when they arrived in Watsonville. At some point, Gonzalez got out
of the car and threw up.



                                            10
      Defendant continued to drive, and Gonzalez remembered that defendant stopped
the car on a street with palm trees. Gonzalez saw two people walking on the street,
including a person who was on a bike. Gonzalez remembered that he saw “a white and a
black dude,” and the Caucasian man was limping. Gonzalez remembered that after
defendant stopped the car, the Caucasian man said, “ ‘What’s up, Manuel?’ ” At that
time, the driver’s side was the closest side to the Caucasian man. Defendant responded,
“ ‘You guys trippin’ or what?’ ” Defendant pulled out a silver semi-automatic handgun
and shot at the two men out of the driver’s side window. Defendant fired the gun “three
or four times, five times” and hit both the “white kid” and the “black kid.” Gonzalez did
not know that defendant had a gun with him, and he was shocked at what had happened
and did not say anything to defendant. Moreno also did not say anything to defendant.6
      Defendant quickly drove away after the shooting. As defendant drove, Moreno
said, “ ‘He hangs out with Northsiders.’ ” Defendant hit a bump, but he kept driving until
he reached a house in Las Lomas. Gonzalez did not know the name of the man who lived
in Las Lomas, but he knew that the man was a “Paisano,” someone who came from
Mexico who was not a gang member. The Paisano wiped down defendant’s car with
bleach wipes. Gonzalez noticed that one of the car’s tires had separated from the rims,
but he did not remember anyone changing the tire out that day.
      Defendant told the Paisano to call Emanuel Rodriguez to find out what
had happened because Rodriguez listened to the police scanner. The Paisano
called Rodriguez and told defendant that one person had been killed and another
person had been shot in the testicles. Defendant asked Gonzalez and Moreno to clean the
car. Gonzalez found “maybe three” shell casings and Moreno found “other ones.”


      6
      Gonzalez testified that he never saw Moreno with a gun, and he would have
remembered if Moreno leaned out of the car with a gun and said something to W.M.


                                           11
Gonzalez found the casings in the back of the car across from the center console.
Gonzalez used bleach wipes to wipe his fingerprints from the backseat of the car.
Gonzalez and Moreno put the shell casings in a bag.
       Afterwards, defendant, Gonzalez, and Moreno went back inside defendant’s SUV.
Defendant drove the car and followed the Paisano, who drove a truck, to a house across
the street near a field. The men cleaned the car a second time and looked for more bullet
casings. They wiped the windows with bleach wipes. Afterwards, the Paisano drove the
men in his truck to Rodriguez’s house. When they arrived, the men told Rodriguez about
the shooting, which he already knew about. Gonzalez smoked some marijuana and did a
line of “crystal meth.” Afterwards, the Paisano dropped Gonzalez off at his house.
Gonzalez never saw Moreno or defendant again.
       Gonzalez kept the gun used during the shooting, which belonged to Rodriguez.
Gonzalez hid the gun in his bathroom for about two weeks. Rodriguez later told him to
cut the gun in half. Gonzalez tried to cut the gun in half, but he only managed to scratch
it. Gonzalez gave the gun back to Rodriguez, and someone later threw the gun out of a
car while the men drove to Moss Landing.
       Gonzalez testified that at the time of W.M.’s murder, City Hall was involved in a
gang war with another Norteño gang, Northside Watsonville. Gonzalez was upset when
his friend and fellow City Hall gang member Isaac Guzman was killed, and he believed
that Guzman had been killed by “Northsiders.” Gonzalez recalled that City Hall had a
meeting following Guzman’s murder. At the meeting, City Hall gang members “ ‘got
[the] green light on Northsiders,’ ” meaning that they could “try to take [Northsiders]
out” if they saw them.




                                            12
       At some point, Gonzalez learned that a Northside gang member who went by the
nickname “Sneaky” got shot.7 After the shooting, Rodriguez came over to Gonzalez’s
house. Rodriguez asked Gonzalez if he could leave his truck at Gonzalez’s house
because the truck was “hot.” Gonzalez told Rodriguez no. Gonzalez pieced together that
the shooting that he had learned about had something to do with why Rodriguez wanted
to leave his truck at Gonzalez’s house.
       In 2006, Gonzalez was convicted of receiving stolen property and robbery with the
use of a weapon. At the time, he was still a member of City Hall. Gonzalez was paroled
in December 2008, but he violated his parole by associating with gang members and went
back to prison. He was released from prison in 2009.
       At some point in 2009, defendant called Gonzalez and told him that he wanted to
go back to California and that he missed his family. Defendant said that he had traveled
to “Mexico, Nebraska, like a couple [sic] places.” Defendant also said that he had been
back in Watsonville several times.
       Gonzalez did not speak to defendant again until defendant was in jail sometime in
2009 or 2010. At that time, defendant told Gonzalez, “ ‘A black dude is gonna come and
testify. Can you find him and take care of him?’ ” Gonzalez understood defendant to
mean that he did not want the witness to come to court. Gonzalez responded, “ ‘Let me
see what I can do.’ ” Gonzalez, however, did not intend to do anything.
       In 2012 or 2013, Gonzalez overheard a conversation where Moreno spoke about a
murder in Redwood City. Moreno said that someone named Pablo Hernandez had




       7
        Inspector Chappell later testified that “Sneaky” was the gang moniker for a
Northside member named Brian Smith.


                                           13
testified at a trial, and Hernandez did not say anything about a murder that took place in
Redwood City.8
       In 2014, Gonzalez was arrested for an attempted murder following a drive-by
shooting. Gonzalez later provided surveillance videos that showed that he was not in the
car that was involved in the drive-by shooting. He subsequently reached an agreement
with the district attorney that he would provide information about certain cases, including
W.M.’s murder. Gonzalez received a sentence of four years as part of his agreement. He
and his family were relocated and were receiving money for rent and food. Gonzalez was
also granted immunity in exchange for his testimony.
       Gonzalez said that he agreed to cooperate with the district attorney’s office
because he had changed after he went to jail. Gonzalez said that City Hall had gone
“after [his] family.” At one point, Gonzalez attempted to become active again with the
gang so he could protect his family, but he eventually dropped out of the gang.
              ii.    Moreno’s Testimony
       Moreno grew up in Watsonville and started associating with City Hall gang
members when he was around 17 years old. Moreno became a City Hall gang member
when he was 19 years old. Moreno was good friends with Isaac Guzman. When
Guzman was murdered, City Hall gang members believed that a “Northsider” was
responsible for his death. As a result, there was a “war” between the City Hall and
Northside gangs. Moreno was also good friends with defendant and Gonzalez.
       On May 13, 2005, defendant, Moreno, and Gonzalez went to Guzman’s grave
site together. After visiting the cemetery, they drove around in defendant’s SUV.




       Based on Gonzalez’s statements, Inspector Chappell tried to see if he could find
       8

a murder similar to the one Moreno described, but he was unsuccessful.


                                            14
Moreno sat in the front passenger seat, and Guzman sat in the back seat behind the
passenger. There was nobody else in the car.
       At some point, defendant started to drive down Palm Avenue. Moreno saw W.M.
with “some black guy.” Moreno had seen W.M. before, and he thought that W.M. was a
Watson Varrio Norte gang member. Watson Varrio Norte was a “farm team” for the
Northside gang. W.M. was on a bicycle, and he was “hanging out” on the street.
       W.M. and his friend were on the other side of the street, and defendant made a
U-turn and stopped near W.M. W.M. came up to the SUV’s passenger window right next
to Moreno. Defendant said, “ ‘What’s up, fucker?’ ” Before W.M. could respond,
defendant shot him with a silver gun. Defendant held the gun in front of Moreno’s face
near his left eye. Moreno felt gunpowder in his face and heard ringing in his ears. W.M.
fell down, and defendant shot W.M.’s friend. Moreno and Gonzalez did not have guns
that day.
       Gonzalez said, “ ‘You fucked up, Manuel.’ ” Defendant responded, “ ‘Fuck him,
he hangs around with Northside.’ ” Defendant then accelerated away. Defendant drove
to a house in Las Lomas, and the three men cleaned the car. Defendant talked to
someone inside the house and brought out cleaning spray and a rag to clean the car for
gunpowder residue. Defendant swallowed one of the bullets, and he used a water hose to
scrub his face and body.
       After W.M.’s murder, Moreno started to distance himself from the City Hall gang.
Moreno did not know what happened to defendant’s gun, and he did not see defendant
again. Moreno remembered that defendant had tattoos above his eyebrows at the time
that W.M. was murdered.
       In 2007, Moreno went to prison for receiving stolen property. He also had a prior
conviction for assault. Moreno was in prison for about a year, and it changed the way



                                           15
that he looked at being in a gang. Some of the “lifers” in prison told Moreno that he
should be out providing for his family instead of being in prison.
       Later, Moreno had a meeting with the district attorney’s office about his
knowledge of W.M.’s murder.9 Moreno was subsequently granted immunity for his
testimony at trial. Moreno and his family were relocated for their safety, and they were
being given money for food and rent.
              iii.   Rodriguez’s Testimony
       In 2005, Rodriguez was a member of the City Hall gang.10 Rodriguez was 18
years old when he joined City Hall, and he was given the nickname “Little Stomper.”
Rodriguez was not currently an active member of his gang, but he would be considered a
“rat” after he testified at trial and would no longer be able to go back to Watsonville.
Rodriguez thought of defendant as his brother and had known him for 15 years.
       Back in 2004, defendant was a member of the City Hall gang and went by the
nickname “Little Vago.” Isaac Guzman, a City Hall gang member, was killed in
December 2004, and Rodriguez believed that Northside was behind Guzman’s murder.
       On May 13, 2005, Rodriguez heard over the police scanner that a shooting
involving a burgundy SUV had occurred on Palm Avenue. When Rodriguez heard the
description of the car over the scanner, he hoped that the shooting did not involve




       9
         Moreno was interviewed by police officers shortly after W.M.’s murder on
May 17, 2005. At that time, Moreno told officers that on the day that W.M. was killed,
he had gone with his sister and his sister’s boyfriend or husband to a mall in San Jose at
around 5:00 p.m. and had returned to Watsonville at 10:00 p.m., which is when he
learned about the murder. Moreno said that he did not find out the identity of who had
been killed until his brother purchased a newspaper the following Monday.
       10
          Rodriguez testified that he did not want to come to court to testify against
defendant, and he only did so because he was ordered to by the court.


                                             16
defendant. Rodriguez, however, could not remember anybody coming over to his house
after he heard about the shooting on the scanner.
       At the time of W.M.’s murder, Rodriguez owned four guns, and one of them may
have been a silver .380 semi-automatic gun. The .380 semi-automatic gun was available
to be used by any City Hall gang member. Rodriguez could not remember if he ever
gave the gun to defendant. At some point, Rodriguez heard that Gonzalez was trying to
sell a gun that was involved in a shooting, and he eventually got a gun back from
Gonzalez, but he was not sure which gun it was.11 Later, Rodriguez went on a fishing
trip and tossed the gun that he got from Gonzalez into the ocean.12
       Rodriguez previously told investigators that defendant had once told him that he
had shot two people, but he testified at trial that he could not recall making that
statement. Rodriguez, however, recalled that he had previously told investigators,
“Manuel told me that they didn’t mean for anybody to get killed.”
       Rodriguez had a prior conviction for drunk driving. He testified for the
prosecution under a grant of immunity.
       J. Jose Contreras’s Testimony
       In May 2005, Jose Contreras was friends with Rodriguez and was living in
Las Lomas.13 One evening, defendant drove over to his house in an SUV. Defendant
was by himself, and he was acting a little nervous. Defendant asked Contreras if
he had a water hose. Contreras answered yes and told defendant to park at the back of
the house. Contreras used the water hose and helped defendant wash himself.


       11
         At trial, Rodriguez testified that he received the gun from Bandit, which is
Gonzalez’s gang moniker.
      12
         At one point, Rodriguez told investigators that his brother said that he knew
where the gun was.
      13
         The prosecution’s gang expert later testified that Contreras was a drug dealer.


                                             17
Afterwards, defendant looked through his car as if he was trying to find something.
Defendant was at Contreras’s house for approximately 15 minutes. Contreras did not
remember giving defendant a ride back to Rodriguez’s house, and he did not recall giving
defendant any sort of cleaning supplies. Defendant mentioned someone that went by the
name “D,” who lived in an area with lots of fields.
          K. Gang Evidence
                i.     The Norteño and the City Hall Gangs
          District Attorney’s Office Inspector Chappell had previously worked for the
Watsonville Police Department as a gang detective and as a correctional officer at San
Quentin State Prison. Inspector Chappell testified for the prosecution as a gang expert.
          According to Inspector Chappell, there used to be one prison gang called the
Mexican Mafia that protected Hispanic inmates. However, another group did not like the
way the Mexican Mafia treated some Hispanic inmates, so the Nuestra Familia prison
gang was created. The Nuestra Familia has a document called “The Constitution,” which
describes the rules that gang members must follow. The Nuestra Raza prison gang is one
tier below the Nuestra Familia. The Nuestra Familia is the “supreme” Norteño gang and
sets rules and policies for all Norteños. If a gang member does not follow the rules and is
deemed a coward or traitor, the member will be “greenlit” and marked to be assaulted or
possibly killed. Gang members are not supposed to testify in court or cooperate with the
police.
          The Mexican Mafia also has rules and regulations that its members are supposed
to follow. For example, Sureños are not permitted to commit drive-by shootings; they
have to get out of the car before they shoot someone.
          Norteños associate with the color red and the number 14. The gang also uses a
“huelga” bird as a symbol. There are many Norteño subsets in Watsonville, including



                                              18
City Hall and Northside Watsonville. The primary activities for a gang like City Hall
include “robberies, shootings, stabbings, [and] group assaults.”
              ii.    Predicate Offenses
       Inspector Chappell testified about prior convictions of other City Hall gang
members. The certified conviction record for Richard Betancourt (“Devil”), was
introduced into evidence. Betancourt was convicted of robbery and attempted robbery
with a gang enhancement in November 2003. Moreno and Gonzalez’s certified
conviction records were also admitted into evidence. Moreno was convicted of burglary
in February 2004. Gonzalez was convicted of grand theft in November 2003. Inspector
Chappell also testified that on February 23, 2005, Officer Montalbo came across several
City Hall gang members inside the Yukon driven by defendant and found a loaded gun
inside the car. Sergeant Montalbo had previously testified about the same incident.
Inspector Chappell further testified about the shooting of Brian Smith (“Sneaky”), a
Northside member, who was shot using the same gun used to kill W.M. as part of a gang
war between the two Norteño gangs. Investigators suspected that City Hall was behind
Smith’s shooting.
              iii.   Additional Evidence About the Gang War
       Watsonville Police Department Sergeant Eric Montalbo was a patrol officer in
2005. Sergeant Montalbo had extensive experience dealing with gangs in Watsonville,
and he knew that there were Norteño and Sureño gangs within the city. Generally,
Norteños and Sureños were enemies, and there was an understanding that Norteños
should not fight or inflict violence on other Norteño gangs. The gangs, however, did not
always abide by those rules. In 2004 and 2005, there was a “war” between two Norteño
gangs in Watsonville, City Hall Watson and Northside Watsonville.
       According to Sergeant Montalbo, around 2004 and 2005, Isaac Guzman, a City
Hall gang member, was stabbed multiple times and killed. Sergeant Montalbo responded

                                            19
to the scene of Guzman’s murder. Eventually, investigators developed a suspect for
Guzman’s murder, Mario Lozano, a Northside Watsonville gang member.
       Inspector Chappell also testified about the gang war. According to Inspector
Chappell, the gang war started after Lozano, a member of Northside Watsonville, was
allegedly shot by Guzman. Lozano then murdered Guzman by stabbing him to death
with a knife in December 2004. Guzman’s murder took place in broad daylight, and
someone even took pictures of what happened. Investigators believed that City Hall gang
members were responsible for shooting Smith. Inspector Chappell testified that
Gonzalez’s testimony that Rodriguez came to his house to try to hide a truck shortly after
Smith’s shooting was consistent with City Hall being involved with the shooting. There
was also evidence that the City Hall gun used to kill W.M. was involved with Smith’s
shooting.
              iv.    W.M.’s Gang Association
       Sergeant Bedolla had known W.M. since he was a small child. As W.M. got
older, he started associating with people who Sergeant Bedolla knew to be Norteños.
Inspector Chappell testified that he believed that W.M. was an associate of “Watsonville
Norte” based on his review of police reports concerning W.M.
              v.     Defendant’s Gang Association
       Inspector Chappell opined that defendant was an active City Hall member at the
time that W.M. was murdered. Chappell’s opinion was based on defendant’s conduct,
the tattoos that he had, the admissions he had made to law enforcement, and the fact that
he was in contact with other City Hall members. Defendant had a tattoo over his
eyebrows that said, “Watson Locos,” and a tattoo on his neck that said, “City Hall
Soldier.” Defendant also had a filled-in teardrop tattoo in the corner of his left eye,
which could mean that he committed a murder or a hit for the gang. Before W.M.’s
murder, defendant did not have a filled-in teardrop tattoo. Defendant also had tattoos that

                                             20
said “Bandit,” “Menace,” and “Little Stomper.” Inspector Chappell believed that
defendant knew that the City Hall members engaged in criminal activity based on the fact
that defendant had been arrested with and had committed crimes with other Norteños and
City Hall gang members. Inspector Chappell also testified that committing murder of a
perceived rival would garner respect within the gang.
       L. Defendant’s Sister’s Testimony
       In 2005, C.R., defendant’s sister, was 17 years old. She lived in Watsonville with
her infant son, her siblings (including defendant), her mother, her stepfather, and the
family’s nanny. C.R. believed that defendant was a City Hall gang member. C.R. was
close with her brother, but defendant kept C.R. away from “anything that had to do with
gangs.”
       The family had several cars, including a burgundy or red Yukon SUV. C.R.’s
mother often used the SUV to run errands or purchase produce. The family sold items at
a farmers’ market that was held every Friday.
       On May 13, 2005, C.R. arrived home after work at around 3:00 p.m. Defendant
was the only adult at home, and he was watching his minor siblings. C.R. drove to the
farmers’ market using a white Nissan, and she saw that the SUV was parked in the garage
when she left. Sometime around 3:00 or 5:00 p.m., C.R.’s mother called defendant and
asked him to bring ice to the farmers’ market. Defendant drove over in the SUV,
dropped off the ice, and left.
       C.R. arrived home at around 8:00 p.m. that evening. Defendant was already
home, and the burgundy SUV was in the garage. Defendant took a shower and got ready
to go out to meet a woman, N.P. N.P. was married to someone else at the time. C.R.
drove defendant to the cemetery using the burgundy SUV and dropped him off at around
8:20 or 8:30 p.m. The only person C.R. saw at the cemetery was N.P. When C.R.
arrived back home, she parked the SUV in the garage. C.R.’s bedroom was located over

                                             21
the garage, and she would have heard the garage door open if someone had taken the
SUV out. The next morning, C.R. got up at around 9:00 a.m. and saw that the SUV was
still in the garage.
        On May 14, 2005, C.R. drove the SUV to a shopping center to get her hair ready
for prom. After she came home, she parked the SUV. The SUV was parked in the same
spot when her prom date came to get her, and it was still in the same spot when she came
home that evening.
        On May 15, 2005, C.R. was stopped by the police while driving the SUV. She
had her one-year-old son and her two three-year-old twin brothers with her at the time.
C.R. went with the officers to the police station, where she stayed for several hours. She
never saw the SUV again. After the car was taken, C.R. was transported home. As she
walked toward her house, she saw defendant in the garage. Defendant came out to help
C.R. with the children, and he asked where she had been and what had happened to the
car. C.R. told defendant that the police had taken the car. Defendant left later that week
to see their father in Mexico, who was battling cancer.
        On May 20, 2005, C.R. spoke to the police and told them that she had driven the
SUV to Target at the time of W.M.’s murder. C.R. later admitted that she had lied to the
police. After officers told her that they thought she was lying about going to Target and
that they were going to pull surveillance tapes from the Target store to confirm her story,
C.R. told officers that she had driven her brother to the cemetery that night. C.R. said she
did not tell officers about defendant’s meeting with N.P. because N.P. was married at the
time.
        C.R. previously told the police that her friend, J.H., had called her the evening of
the murder and had told her that she had seen defendant driving the burgundy SUV.
C.R., however, had initially told the police that J.H. had called her and accused her of
being involved with J.H.’s boyfriend.

                                              22
       M. J.H.’s Testimony
       J.H. lived in Watsonville in 2005 and was friends with C.R. In May 2005, she saw
a reckless car driving in front of her house. She called C.R. after the car drove by and
told C.R. that she thought she had seen C.R.’s mother’s car. C.R. told J.H. that her
mother’s car was at home and defendant was at the cemetery. J.H. knew W.M.; W.M.
used to be best friends with the father of J.H.’s children. In 2012, J.H. identified
defendant as the driver of the SUV that she saw that evening. At trial, however, J.H.
could not remember saying that she thought the driver of the SUV looked like defendant.
       N. N.P.’s Testimony
       In 2005, N.P. was married and lived in Watsonville. N.P. was Isaac Guzman’s
aunt. She met defendant at Guzman’s funeral and became romantically involved with
him sometime in 2005. When they had their affair, N.P. and defendant would meet up
two or three times a week during the evenings. N.P. did not remember if she and
defendant ever planned out their dates, and she remembered that they usually just ran into
each other at the cemetery. N.P. knew defendant’s sister C.R., and she remembered that
C.R. sometimes dropped defendant off at the cemetery. N.P. and defendant’s dates
would usually end around 9:00 p.m. because N.P. had to go back to her husband. N.P.
owned a burgundy Yukon.
       O. Defense Testimony on Gang Tattoos
       Glenn Rouse, a private investigator, had previously been employed as a police
officer with the Salinas Police Department and had been a gang intelligence officer for
three years. Rouse had also received training about gangs, and he had previously testified
as a gang expert in other cases. Rouse testified for the defense. In part, he testified that
the teardrop tattoo had “lost its significance” and “in and of itself, [was] not a gang
tattoo.” Rouse opined that there was no significance behind whether a teardrop tattoo is



                                             23
filled in or not filled in. Thus, a filled-in teardrop tattoo does not necessarily mean that a
gang member has killed someone.
       P. Stipulations
       The parties stipulated that on May 16, 2005, officers showed D.A. a series of
photographic lineups that included pictures of defendant and Moreno. D.A. did not
identify anyone in the lineups. The parties also stipulated that an analysis of the bullets
fired at W.M. and D.A. confirmed that they were fired using the same gun involved in the
shooting of Brian Smith, and Smith’s shooting took place on December 4, 2004.
   3. The Verdict and Sentencing
       The count of active participation in a criminal street gang (§ 186.22, subd. (a);
count 3) was not submitted to the jury and was later dismissed on the prosecutor’s
motion.
       On March 13, 2018, the jury found defendant guilty of second degree murder
(§ 187, subd. (a); count 1) and attempted murder (§§ 664, 187, subd. (a); count 2). As to
both counts, the jury found true the allegation that defendant and a principal personally
and intentionally discharged a firearm (§ 12022.53, subds. (d) & (e)), and that the offense
was committed for the benefit of, at the direction of, or in association with a criminal
street gang (§ 186.22, subd. (b)).
       On October 25, 2018, the trial court sentenced defendant to a determinate term of
19 years and a consecutive term of 65 years to life. The sentence was composed of a
term of nine years for the attempted murder, 10 years for the gang enhancement for the
count of attempted murder, 25 years to life for the firearm enhancement for the count of




                                              24
attempted murder, 15 years to life for second degree murder, and 25 years to life for the
firearms enhancement for the count of murder.14
                                        DISCUSSION
   1. Constitutionality of Section 186.22, subdivision (b)
       Defendant argues that section 186.22, subdivision (b) is unconstitutionally vague
and overbroad because it fails to define the term “members” as used in the statute. As we
explain, we find no merit in defendant’s arguments.
       A. General Legal Principles and Standard of Review
       Section 186.22, subdivision (b)(1) provides for a sentencing enhancement for
persons who are “convicted of a felony committed for the benefit of, at the direction of,
or in association with any criminal street gang, with the specific intent to promote,
further, or assist in any criminal conduct by gang members . . . .” (Italics added.)
       In turn, section 186.22, subdivision (f) defines a “criminal street gang” as “any
ongoing organization, association, or group of three or more persons, whether formal or
informal, having as one of its primary activities the commission of one or more of the
criminal acts enumerated in paragraphs (1) to (25), inclusive, or (31) to (33), inclusive, of
subdivision (e), having a common name or common identifying sign or symbol, and
whose members individually or collectively engage in, or have engaged in, a pattern of
criminal gang activity.” (Italics added.)
       “ ‘The constitutional interest implicated in questions of statutory vagueness is that
no person be deprived of “life, liberty, or property without due process of law,” as
assured by both the federal Constitution (U.S. Const., Amends. V, XIV) and the
California Constitution (Cal. Const., art. I, § 7). Under both Constitutions, due process of

       14
        The trial court stated that it did not impose a sentence on the gang
enhancement for the count of second degree murder “because of the limitation of
Penal Code section 1170.1.”


                                             25
law in this context requires two elements: a criminal statute must “ ‘be definite enough to
provide (1) a standard of conduct for those whose activities are proscribed and (2) a
standard for police enforcement and for ascertainment of guilt.’ ” ’ ” (People v. Morgan
(2007) 42 Cal.4th 593, 605 (Morgan).) “A statute is only overbroad if it ‘prohibits a
“ ‘substantial amount of constitutionally protected conduct.’ ” ’ ” (People v. Rubalcava
(2000) 23 Cal.4th 322, 333.)
       “A defendant’s constitutional challenge to a penal statute may be based on the
contention that the law is unconstitutional as applied to him, or he may seek to have it
found facially invalid.” (People v. Navarro (2013) 212 Cal.App.4th 1336, 1348.) “As a
general rule, a statute is ‘facially unconstitutional’ if it conflicts so directly with a
constitutional provision that the statute is completely invalid and unenforceable in all
circumstances.” (People v. Rodriguez (1998) 66 Cal.App.4th 157, 166.) “We review
questions regarding the constitutionality of a statute de novo.” (People v. Solis (2020) 46
Cal.App.5th 762, 771.)
       B. Analysis
       Defendant does not specifically argue that section 186.22, subdivision (b) is
unconstitutional as applied to him; he argues generally that the statute’s failure to
adequately define “members” renders it constitutionally infirm. Thus, we interpret his
arguments as a facial attack on section 186.22. With this framework in mind, we proceed
to analyze his claims.
       First, we reject defendant’s contention that the statute is unconstitutionally
overbroad. Even if we assume that a overbreadth claim is available outside the First
Amendment context (but see Schall v. Martin (1984) 467 U.S. 253, 268, fn. 18 [“outside
the limited First Amendment context, a criminal statute may not be attacked as
overbroad”], defendant has not shown that section 186.22 “ ‘prohibits a “ ‘substantial
amount of constitutionally protected conduct.’ ” ’ ” (People v. Rubalcava, supra, 23

                                               26
Cal.4th at p. 333.) Aside from providing a general definition of what constitutes
overbreadth, defendant does not provide argument or analysis on how section 186.22 is
constitutionally overbroad, or what constitutionally-protected conduct the statute
prohibits. “ ‘[E]very brief should contain a legal argument with citation of authorities on
the points made. If none is furnished on a particular point, the court may treat it as
waived, and pass it without consideration.’ ” (People v. Stanley (1995) 10 Cal.4th 764,
793.)
        Second, we find no merit in defendant’s contention that section 186.22 is
unconstitutionally vague because it fails to define the term “members.” Although the
term is not defined within the statute, it is commonly used and no further definition or
clarification is required. “ ‘The law is replete with instances in which a person must, at
his peril, govern his conduct by such nonmathematical standards as “reasonable,”
“prudent,” “necessary and proper,” “substantial,” and the like. Indeed, a wide spectrum
of human activities is regulated by such terms: thus one man may be given a speeding
ticket if he overestimates the “reasonable or prudent” speed to drive his car in the
circumstances [citation], while another may be incarcerated in state prison on a
conviction of wilful homicide if he misjudges the “reasonable” amount of force he may
use in repelling an assault [citation] . . . . “There is no formula for the determination of
reasonableness.” Yet standards of this kind are not impermissively vague, provided their
meaning can be objectively ascertained by reference to common experiences of
mankind.’ ” (Morgan, supra, 42 Cal.4th at p. 606.)
        In People v. Green (1991) 227 Cal.App.3d 692 (Green), overruled on a different
point as stated in People v. Castenada (2000) 23 Cal.4th 743, 752 (Castenada), the First
Appellate District held that section 186.22, subdivision (a), the substantive offense of
participation in a criminal street gang, was not unconstitutionally vague. (Green, supra,
at p. 699.) The Court of Appeal rejected the argument that the terms “ ‘actively

                                              27
participates’ ” and “ ‘members’ ” were uncertain. (Ibid.) Green determined that
“ ‘[m]ember’ and ‘membership’ are terms of ordinary meaning, and require no further
definition. [Citations.] Further, ‘member’ has been judicially defined as meaning that a
person bears a relationship to an organization that is not accidental, artificial or
unconsciously in appearance only.” (Ibid.)
       Green acknowledged that “criminal liability may not be predicated on nothing
more than membership.” (Green, supra, 227 Cal.App.3d at p. 699.) Section 186.22,
however, does not make membership in a criminal gang criminal, it makes, under certain
circumstances “active participation” in a criminal street gang criminal. (Green, supra, at
p. 700.) Green concluded that “[t]he phrase, in context, has the same meaning as ‘active
membership’ as defined by the case law. To be convicted of being an active participant
in a street gang, a defendant must have a relationship with a criminal street gang which is
(1) more than nominal, passive, inactive or purely technical, and (2) the person must
devote all, or a substantial part of his time and efforts to the criminal street gang.” (Ibid.)
In fact, in Castenada, the California Supreme Court disapproved Green and found that it
construed section 186.22 too narrowly—and that a person who actively participates in a
criminal street gang need not devote “ ‘all, or a substantial part of his time and efforts’ ”
to the gang; rather, a person actively participates in a criminal street gang if his or her
“ ‘involvement with a criminal street gang . . . is more than nominal or passive.’ ”
(Castenada, supra, 23 Cal.4th at p. 752.)
       Green also distinguished Lanzetta v. New Jersey (1939) 306 U.S. 451, a case that
defendant relies upon. (Green, supra, 227 Cal.App.3d at pp. 701-702.) In Lanzetta, the
Supreme Court concluded that the phrase “ ‘known to be a member’ ” of a gang was
ambiguous because it immediately “arises the doubt whether actual or putative
association is meant.” (Lanzetta, supra, at p. 458.) “If actual membership is required,
that status must be established as a fact, and the word ‘known’ would be without

                                              28
significance. If reputed membership is enough, there is uncertainty whether that
reputation must be general or extend only to some persons. And the statute fails to
indicate what constitutes membership or how one may join a ‘gang.’ ” (Ibid.) Analyzing
Lanzetta, Green concluded that “section 186.22 does not employ the term ‘known’; the
statute unambiguously refers to actual membership. Moreover, the complaint of the court
in Lanzetta, that the statute fails to indicate what constitutes membership, was resolved
by the cases such as [Scales v. United States (1961) 367 U.S. 203] which were decided
after Lanzetta, and which also involved statutes failing to specify those acts by which a
person might be deemed a member.” (Green, supra, at p. 701.) Relying on Scales v.
United States, supra, 367 U.S. 203, 223, Green concluded that “it has been held that a
‘member’ may not be subjected to criminal liability for the acts of the association to
which he is a member unless his membership is ‘active,’ a term which has been held to be
well understood in common parlance.” (Green, supra, at pp. 699-700.)
       We find Green persuasive and conclude that the use of the term “member,” which
has an ordinary meaning, requires no further definition; thus, the use of the term
“member” in section 186.22 does not render the statute unconstitutionally vague. (Green,
supra, 227 Cal.App.3d at pp. 699-701.)
   2. Predicate Offenses
       Defendant argues that the certified conviction records used to prove predicate
offenses under section 186.22 were inadmissible hearsay and deprived him of his right to
confront witnesses. He also argues that because section 186.22 was amended to include
carrying a loaded firearm as a predicate offense after the charged offenses were
committed, his prior offense of carrying a loaded firearm cannot serve as a predicate
offense without violating the prohibition against ex post facto laws. We conclude that
any error in the admission and use of predicate offenses was harmless.



                                            29
       A. Background
       On January 24, 2018, the prosecutor filed a motion in limine seeking to admit
prior conduct to establish a pattern of criminal gang activity under section 186.22,
subdivision (e). The motion in limine did not specify which predicate offenses the
prosecution intended to introduce. Defense counsel filed a motion in limine objecting to
the certified conviction records on the grounds that their use would violate the
confrontation clause. On January 31, 2018, the trial court denied defense counsel’s
motion in limine and permitted the prosecution to use certified conviction records to
prove predicate offenses under section 186.22.
       Moreno and Gonzalez testified at defendant’s trial, and the prosecutor questioned
both of them about some of their prior theft offenses. Gonzalez testified that he could not
remember having a theft conviction in 2003. The prosecutor and defense counsel did not
ask Moreno if he had a theft conviction in 2004. After Gonzalez and Moreno finished
testifying, the trial court excused both witnesses subject to recall during the defense case.
       Inspector Chappell subsequently testified as a gang expert. During his testimony,
Inspector Chappell was asked about prior convictions of City Hall gang members. The
certified conviction record for Richard Betancourt (“Devil”), was introduced into
evidence. Betancourt was convicted of robbery and attempted robbery with a gang
enhancement in November 2003. Moreno’s and Gonzalez’s certified conviction records
were also admitted into evidence. Moreno was convicted of burglary in February 2004.
Gonzalez was convicted of grand theft in November 2003. None of the certified
convictions contain information about when the underlying offenses were committed; the
certified conviction records only disclose the dates of the criminal convictions. During
trial, when the certified conviction records were admitted into evidence, defense counsel
objected by saying that his “[p]rior objections [were] reserved.” The trial court overruled
defense counsel’s objections to the certified conviction records.

                                             30
       Inspector Chappell also testified that on February 23, 2005, Sergeant Montalbo
came across several City Hall gang members inside the Yukon driven by defendant and
found a loaded gun inside the car. Sergeant Montalbo had previously testified about the
same incident earlier in defendant’s trial.
       Inspector Chappell further testified that investigators believed that City Hall was
responsible for shooting Smith, a Northside member. Inspector Chappell opined that
Gonzalez’s testimony that Rodriguez came to his house to try to hide a truck shortly after
Smith’s shooting was consistent with City Hall being involved with the shooting. The
parties later stipulated that Smith’s shooting took place on December 4, 2004, and the
bullets used in Smith’s shooting matched the bullets fired at W.M. and D.A.
       After the close of evidence, the jury was instructed with the definition of a
criminal street gang as follows: “A criminal street gang is any ongoing organization,
association, or group of three or more persons, whether formal or informal: [¶] 1. That
has a common name or common identifying sign or symbol; [¶] 2. That has, as one or
more of its primary activities, the commission of Penal Code section 487, Grand Theft
from a Person, Penal Code section 459, Burglary; Penal Code section 211, Robbery;
Penal Code section 245, Assault with a Deadly Weapon; Penal Code section 12031,
Carrying a Loaded Firearm in a Vehicle. [¶] AND [¶] 3. Whose members, whether acting
alone or together, engage in or have engaged in a pattern of criminal gang activity.”
       The jury was also instructed with the following definition of a pattern of criminal
gang activity: “1. The commission of, attempted commission of, conspiracy to commit,
or conviction of any combination of two or more of the following crimes: Penal Code
section 487, Grand Theft from a Person; Penal Code section 459, Burglary; Penal Code
section 211, Robbery; Penal Code section 245, Assault with a Deadly Weapon; Penal
Code section 12031, Carrying a Loaded Firearm in a Vehicle; [¶] 2. At least one of those
crimes was committed after September 26, 1988; [¶] 3. The most recent crime occurred

                                              31
within three years of one of the earlier crimes; [¶] AND [¶] 4. The crimes were
committed on separate occasions, or were personally committed by two or more
persons.”
       Finally, the jury was instructed as follows: “If you find the defendant guilty of a
crime in this case, you may consider that crime in deciding whether one of the group’s
primary activities was commission of that crime, and whether a pattern of criminal gang
activity has been proved.”
       B. Prejudice
       As we have described, multiple predicate offenses were introduced to establish the
pattern of gang activity required under section 186.22.15 Thus, we conclude that even if
we do not consider the certified conviction records and the charge for carrying a loaded
firearm, any error with respect to the predicate offenses was harmless under any standard.
       Defendant disagrees and argues that any error cannot be harmless, relying on
People v. Chun (2009) 45 Cal.4th 1172. In Chun, the California Supreme Court held that
assaultive-type crimes merge with the charged homicide and cannot form the basis for a
second degree felony-murder instruction. (Id. at p. 1178.) The instructions given to the
jury in Chun permitted the jury to find the defendant guilty of second degree murder
either based on malice or the felony-murder rule. (Id. at pp. 1202-1203.) Chun observed


       15
         We note that the certified conviction records of Betancourt, Moreno,
and Gonzalez did not contain information about when the offenses were committed.
Moreover, there was no additional testimony at trial that established the date of the
offenses. Thus, the jury could not have relied solely on certified conviction records
to determine a pattern of criminal gang activity because there is no way to ascertain
from the records whether the predicate offenses fit the timing requirements under
section 186.22, subdivision (e). Under section 186.22, subdivision (e), a pattern of
criminal gang activity means the commission of two or more enumerated offenses
provided that “at least one of [the] offenses occurred after the effective date of this
chapter and the last of [the] offenses occurred within three years after a prior offense.”


                                             32
that “[i]nstructional error regarding the elements of the offense requires reversal of the
judgment unless the reviewing court concludes beyond a reasonable doubt that the error
did not contribute to the verdict.” (Id. at p. 1201.) Thus, in the situation before the Chun
court, “a reviewing court must conclude, beyond a reasonable doubt, that the jury based
its verdict on a legally valid theory, i.e., either express or conscious-disregard-for-life
malice.” (Id. at p. 1203.) Relying on Chun, defendant argues that in this case, no court
can conclude that there is no reasonable doubt that the jury relied on a legally adequate
theory when it found the gang enhancement true.
       We disagree and find People v. Fiu (2008) 165 Cal.App.4th 360 (Fiu) and People
v. Bragg (2008) 161 Cal.App.4th 1385 (Bragg) to be instructive. In Fiu, the trial court
took judicial notice of and the jury was instructed on three predicate offenses, one of
which was not an offense that was listed in section 186.22, subdivision (e). (Fiu, supra,
at pp. 387-388.) Fiu concluded that the instructions were erroneous, but the error was
harmless because the gang enhancement allegation “requires proof of only two
enumerated offenses in order to prove a pattern of criminal gang activity” and “the
remaining two offenses that the trial court took judicial notice of, and instructed the jury
regarding, provided the two necessary predicate offenses.” (Id. at p. 388.)
       Likewise, in Bragg, the jury was erroneously instructed that a pattern of criminal
gang activity could be based on the commission of a predicate offense that was not
statutorily enumerated under section 186.22. (Bragg, supra, 161 Cal.App.4th at p. 1400.)
At the defendant’s trial, a gang expert testified about an additional valid predicate offense
committed by a validated gang member. (Id. at pp. 1392-1393.) Bragg concluded that
the predicate offense described by the gang expert “was uncontested and there is no
question the jury found the commission of that offense true beyond a reasonable doubt.”
(Id. at p. 1401.) Moreover, the “jury necessarily found a second predicate offense, the
commission [of the charged offenses], true beyond a reasonable doubt by virtue of the

                                              33
jury’s conviction of defendant for those underlying crimes.” (Ibid.) The charged
offenses could be used to determine a pattern of criminal street gang activity. (Ibid.)
Thus, Bragg concluded that any error in instructing the jury on an invalid predicate
offense was harmless beyond a reasonable doubt. (Ibid.)
       In this case, the charged offenses, murder and attempted murder, are enumerated
predicate offenses under section 186.22, subdivision (e), and the jury found defendant
guilty of both crimes beyond a reasonable doubt.16 (See People v. Loeun (1997) 17
Cal.4th 1, 10; Bragg, supra, 161 Cal.App.4th at p. 1401.) We determine that the charged
crimes constitute only one predicate offense, not two. Section 186.22, subdivision (e)
defines a pattern of criminal gang activity as “the commission of, attempted commission
of, . . . or solicitation of . . . two or more” statutorily enumerated offenses “committed on
separate occasions, or by two or more persons.” (Ibid., italics added.) The murder and
attempted murder were not committed on separate occasions, and there was minimal
evidence that the offenses were committed by “two or more persons.” (§ 186.22,
subd. (e); see People v. Zermeno (1999) 21 Cal.4th 927, 931-932 [when one gang
member is the actual perpetrator and another is liable as an aider and abettor, the
combined activity of the two constitutes one predicate offense].)




       16
          We acknowledge that the prosecutor did not expressly argue that a predicate
crime could be established by a conviction of the crimes alleged in the current case. The
jury instruction that defined a pattern of criminal street gang activity did not list murder
or attempted murder as one of the predicate offenses. Nonetheless, the jury was
expressly instructed that “[i]f you find the defendant guilty of a crime in this case, you
may consider that crime in deciding whether one of the group’s primary activities was
commission of that crime, and whether a pattern of criminal gang activity has been
proved.” Thus, “[h]owever the prosecutor chose to argue the matter, the jury knew that it
could consider the current offenses as a predicate offense under the statute.” (Bragg,
supra, 161 Cal.App.4th at p. 1402.)


                                             34
       In addition, there was undisputed evidence of a second predicate offense, and
two predicate offenses are sufficient to find a pattern of criminal gang activity under
section 186.22, subdivision (e). Inspector Chappell described that investigators believed
that the City Hall gang was behind Smith’s shooting, which could qualify as an assault
with a deadly weapon. The parties stipulated that the bullets from Smith’s shooting
matched the bullets fired in W.M.’s murder. The parties also stipulated that Smith’s
shooting took place on December 4, 2004, which is within three years of the of the date
of W.M.’s murder as required under section 186.22, subdivision (e).
       For these reasons, we conclude that any error in admitting the certified conviction
records and any error in permitting the jury to consider that carrying a loaded firearm was
a predicate offense was harmless.17 (See Fiu, supra, 165 Cal.App.4th at p. 388; Bragg,
supra, 161 Cal.App.4th at p. 1402.)
   3. Defense Motion for Discovery of All Prior Informant Activities
       Defendant argues that the trial court erred when it denied his pretrial motion for
discovery of all information relating to the prior informant activities of the prosecution’s
witnesses. We conclude that the trial court did not abuse its discretion by denying the
motion because there was no evidence that the prosecutor did not comply or did not
intend to comply with his obligations under Brady v. Maryland (1963) 373 U.S. 83
(Brady) and section 1054.1.




       17
         The Attorney General argues that there was undisputed evidence of
another predicate offense based on Investigator Delfin’s testimony that he was
threatened by a City Hall gang member named Arnolfo Ayala, which could qualify as a
criminal threat (§ 422). A violation of section 422 qualifies as a predicate offense under
section 186.22, subdivision (e)(24). The jury, however, was not instructed that a criminal
threat could constitute a predicate offense. Thus, we do not consider the criminal threat
in analysis of prejudice.


                                             35
       A. Background
       On October 12, 2017, defense counsel filed a pretrial discovery motion seeking
“discovery of all reports, documents, writings, recordings and statements (whether
written or oral) of ‘all prior informant activities’ of all individuals whom the prosecution
intend[ed] to call at trial to testify about matters going to the issue of” defendant’s guilt.
The motion defined all prior informant activities as “any and all prior informant activities
that occurred at any time before the informant testifies at the trial in this matter, and not
merely prior informant activities that occurred before the alleged crime in this case was
committed, or prior informant activities that occurred before defendant was arrested in
connection with the case, or prior informant activities that occurred before the filing of
any accusatory pleading in this case.” Defense counsel also sought “discovery of all the
police reports, transcripts and recordings generated in any and all of the investigations
and cases in which the person who engaged in the ‘prior informant activities’ gave the
police that prior information whether or not those investigations or cases (1) have been
completed or closed, (2) remain open, (3) are the subject of continuing investigation, or
(4) are pending trial at this time.”
       On November 20, 2017, the trial court held a hearing on the matter. Defense
counsel argued: “The best way to know whether these people have a history of lying is to
look at the statements they gave in relation to the overall case investigation [in prior
cases] to see whether these people, these informants on these other cases are now being
used in this case have statements that are just totally inconsistent with what the reports
show in those cases. Whether they are completed cases, ongoing cases, cold cases. And
that would be very critical information to confront them with at trial in this case.”
       In response, the trial court stated: “[Y]our motion and what you’re asking me to
do assumes that the District Attorney’s going to ignore its Brady obligations,” and that if
the prosecutor came across a statement made by an informant that “has been proven to be

                                              36
demonstratively false[, the prosecutor is] not going to turn that over to you.” Defense
counsel stated that he wanted to review the materials because “[s]ometimes defense
attorney’s analysis of what is or isn’t inconsistent is different from a prosecution’s point
of view.” The prosecutor agreed with the trial court’s analysis and stated that “if [he] did
see something like that [evidence that would exonerate the defendant or impeach a
witness], absolutely the information should be turned over.”
       Thereafter, the trial court denied defense counsel’s motion, reasoning as follows:
“The People are required to comply with their Brady obligations and produce all
exonerating or impeaching information that they have knowledge of. They’re required to
review their records and files to determine whether or not the informants have provided
false information in other cases. And if they do, I’m confident they’ll comply with those
obligations. But I’m not going to issue an order compelling them to produce records and
reports in all cases in which these informants have provided information.”
       B. General Legal Principles and Standard of Review
       Brady held that “the suppression by the prosecution of evidence favorable to an
accused upon request violates due process where the evidence is material either to guilt or
to punishment, irrespective of the good faith or bad faith of the prosecution.” (Brady,
supra, 373 U.S. at p. 87.) “The [United States Supreme Court] has since held that the
duty to disclose such evidence exists even though there has been no request by the
accused [citation], that the duty encompasses impeachment evidence as well as
exculpatory evidence [citation], and that the duty extends even to evidence known only to
police investigators and not to the prosecutor [citation]. Such evidence is material ‘ “if
there is a reasonable probability that, had the evidence been disclosed to the defense, the
result of the proceeding would have been different.” ’ [Citation.] In order to comply
with Brady, therefore, ‘the individual prosecutor has a duty to learn of any favorable



                                             37
evidence known to the others acting on the government’s behalf in this case, including
the police.’ ” (People v. Salazar (2005) 35 Cal.4th 1031, 1042 (Salazar).)
       “Section 1054.1 (the reciprocal-discovery statute) ‘independently requires the
prosecution to disclose to the defense . . . certain categories of evidence “in the
possession of the prosecuting attorney or [known by] the prosecuting attorney . . . to be in
the possession of the investigating agencies.” ’ [Citation.] Evidence subject to disclosure
includes ‘[s]tatements of all defendants’ (§ 1054.1, subd. (b)), ‘[a]ll relevant real
evidence seized or obtained as a part of the investigation of the offenses charged’ (id.,
subd. (c)), any ‘[r]elevant written or recorded statements of witnesses or reports of the
statements of witnesses whom the prosecutor intends to call at the trial, including any
reports or statements of experts’ (id., subd. (f)), and ‘[a]ny exculpatory evidence’ (id.,
subd. (e)).” (People v. Verdugo (2010) 50 Cal.4th 263, 279-280.)
       “[A]buse of discretion is generally the proper standard of appellate review on
matters regarding discovery in criminal cases.” (People v. Ashraf (2007) 151
Cal.App.4th 1205, 1212.) Brady claims are subject to the independent standard of
review. (Salazar, supra, 35 Cal.4th at p. 1042.)
       C. Analysis
       Defendant argues that the trial court erred in denying his discovery motion
because an informant can be impeached by evidence that he or she provided inconsistent
or false facts in prior cases. Defendant, however, does not argue that the prosecutor
violated his Brady obligations, or that there was exculpatory or impeaching evidence that
was not disclosed to the prosecution in this case. Defendant’s motion essentially asked
the trial court to mandate that the prosecutor disclose all information about informants—
not just relevant information—and have defense counsel, not the prosecutor, review the
materials to determine whether the evidence was exculpatory or impeaching.



                                              38
       The prosecutor, however, acknowledged that he was aware of his Brady
obligations, and he agreed that evidence that an informant made a false statement in a
prior investigation would be turned over to the defense. Here, there is nothing to indicate
that the prosecutor intended to ignore his duty under Brady and would suppress material
evidence favorable to the defense. (Brady, supra, 373 U.S. at p. 87.) Furthermore, the
evidence requested by defense counsel exceeded the scope of section 1054.1, which
requires disclosure of “exculpatory evidence” (id., subd. (e)) and “[r]elevant written or
recorded statements of witnesses” (id., subd. (f)). Prior informant activities where the
informant provided relevant, consistent information to the police would not have been
relevant or exculpatory because it would not have impeached the informant’s credibility.
       Defendant relies on Maxwell v. Roe (9th Cir. 2010) 628 F.3d 486 (Maxwell). In
Maxwell, a jailhouse informant denied that he previously worked as an informant and
stated that he had never testified for the district attorney, representing himself as
“someone new to the informant world.” (Id. at p. 511.) The defendant filed a petition
for a writ of habeas corpus after he was convicted, and the trial court held an evidentiary
hearing on whether the jailhouse informant had given false testimony. (Id. at
pp. 493-494.) At the evidentiary hearing, it was revealed that the prosecution had not
disclosed that the jailhouse informant had aided in several investigations and had acted as
an informant on numerous previous occasions. (Id. at p. 511.) The Ninth Circuit
concluded that evidence of the informant’s prior dealings could have been used to
discredit the informant at trial. (Id. at pp. 511-512.) Thus, the failure to disclose
information about the informant amounted to a Brady violation. (Maxwell, supra, at
pp. 511-512.)
       Maxwell does not aid defendant. The decision in Maxwell took place after an
evidentiary hearing where evidence was presented that the prosecutor failed to disclose
relevant, exculpatory information, which could have impeached the informant’s

                                              39
credibility. (Maxwell, supra, 628 F.3d at pp. 493-494.) Here, there is no evidence that
the prosecutor withheld exculpatory information. Furthermore, defendant cites to no
authority for the proposition that the prosecution is required to disclose evidence that is
not relevant to the case, or that it is the duty of defense counsel, not the prosecutor, to
examine the materials available to the prosecutor to determine whether exculpatory
evidence exists.18
       Accordingly, the trial court did not abuse its discretion when it denied defendant’s
discovery motion.19 (People v. Ashraf, supra, 151 Cal.App.4th 1205.)
   4. Defense Expert
       Defendant argues that the trial court erred when it excluded the expert testimony
of a psychologist, Dr. Jeffrey Neuschatz, on the “psychological impact and effect upon



       18
           We acknowledge that “the courts have recognized that the Brady requirements
can also be satisfied when a trial court conducts an in camera review of documents
containing possible exculpatory or impeachment evidence.” (J.E. v. Superior Court
(2014) 223 Cal.App.4th 1329, 1336.) Generally, courts have recognized that in camera
inspection is appropriate when there is a “ ‘special interest in secrecy’ afforded to the
files.” (Ibid.) For example, in Pennsylvania v. Ritchie (1987) 480 U.S. 39, the Supreme
Court required that the defendant make a threshold showing of materiality to trigger the
trial court’s duty to search the records of a state child protection agency after the
defendant was charged with sexual offenses against the child. (Id. at pp. 43, 59-61.)
Similarly, in J.E. v. Superior Court, the Fourth Appellate District concluded that in
camera review under Welfare and Institutions Code section 827 was the proper
mechanism to resolve a defense Brady disclosure request involving a juvenile file. (J.E.
v. Superior Court, supra, at p. 1338.) Welfare and Institutions Code section 827, which
governs access to juvenile records, requires a petitioner to make a good cause showing
warranting the in camera review. (J.E. v. Superior Court, supra, at p. 1337.)
        19
           As we have stated, Brady claims are subject to the independent standard of
review. (Salazar, supra, 35 Cal.4th at p. 1042.) However, as explained above, there is
no evidence that a Brady violation occurred. Thus, there is no Brady claim for us to
review, and we apply the abuse of discretion standard to the trial court’s denial of
defendant’s discovery motion. (People v. Ashraf, supra, 151 Cal.App.4th at p. 1212.)


                                              40
ordinary citizens of testimony from an accomplice and/or testimony from an informant.”
We find that the trial court did not abuse its discretion by excluding the testimony.
       A. Background
       During defendant’s trial, defense counsel sought to admit Dr. Neuschatz’s expert
testimony on the psychological impact of informant testimony, cooperating witness
testimony, and secondary confessions. Dr. Neuschatz defined a secondary confession as
“a report by one person that he or she heard another person (the suspect) confess to a
crime.” Defense counsel included a report prepared by Dr. Neuschatz summarizing his
proposed testimony. In the report, Dr. Neuschatz opined that people place “undue weight
on confessions” and research showed that individuals rely on involuntary confessions to
the same extent that they rely on voluntary confessions. Dr. Neuschatz asserted that the
research showed that confessions “have a significant impact on people’s verdict
decisions.”
       Dr. Neuschatz also summarized a study of jury behavior that involved the use of
mock jurors. The study found that “there were significantly more guilty verdicts when an
informant testified than when one did not.” Dr. Neuschatz attributed this to
“[f]undamental attribution error,” which occurs “when a juror underestimates the
importance of situational factors (such as the informant receiving an incentive or having
been an informant multiple times in the past) and overvalues dispositional factors (such
as the informant’s honesty or guilty conscience).” Likewise, Dr. Neuschatz claimed that
“confession evidence has a greater impact on people than other forms of evidence” based
on a recent study that he conducted using mock jurors.
       According to Dr. Neuschatz, research also showed incentives such as reduced
prison sentences or dropped charges can lead an informant to fabricate information and,
based on a study that used students and the incentive of academic credit, “people will lie
for even a minimal incentive.” Furthermore, Dr. Neuschatz claimed that “[f]alse

                                             41
informant testimony is a leading cause of wrongful convictions in the United States.” Dr.
Neuschatz concluded that it is difficult for individuals who are unfamiliar with the
research “to appreciate the factors that can affect the reliability of informant testimony or
cooperating witnesses.”
       The prosecutor moved to exclude Dr. Neuschatz’s testimony. The prosecutor
argued that Dr. Neuschatz’s testimony was not “[r]elated to a subject that is sufficiently
beyond common experience” of the jurors and was not the proper subject of expert
testimony. (Evid. Code, § 801.) The prosecutor also argued that the evidence should be
excluded under Evidence Code section 352 because it was irrelevant and prejudicial.
       After considering the parties’ arguments, the trial court excluded Dr. Neuschatz’s
testimony, concluding that his testimony was “nothing other than a comment on the
credibility or believability of witnesses.”
       B. General Legal Principles and Standard of Review
       Expert testimony must be “[r]elated to a subject that is sufficiently beyond
common experience that the opinion of an expert would assist the trier of fact.” (Evid.
Code, § 801, subd. (a).)
       “The general rule is that an expert may not give an opinion whether a witness is
telling the truth, for the determination of credibility is not a subject sufficiently beyond
common experience that the expert’s opinion would assist the trier of fact; in other
words, the jury generally is as well equipped as the expert to discern whether a witness is
being truthful.” (People v. Coffman and Marlow (2004) 34 Cal.4th 1, 82.)
       “In assessing defendant’s claim that the trial court erroneously excluded [an
expert’s] testimony, we apply the deferential abuse of discretion standard.” (People v.
Curl (2009) 46 Cal.4th 339, 359 (Curl).)




                                              42
       C. Analysis
       We conclude that the trial court did not abuse its discretion in excluding Dr.
Neuschatz’s testimony. As the trial court determined, Dr. Neuschatz’s testimony was
essentially a comment on the credibility of witnesses. Moreover, his proposed testimony
was not a subject that went beyond the common experience of jurors. For example, it is a
matter of common knowledge that an informant who receives a benefit in exchange for
information has a motive to fabricate information. It is also a matter of common
knowledge that individuals may lie if given an incentive to do so.20
       In Curl, supra, 46 Cal.4th 339, a witness who was incarcerated at the same
time as the defendant testified about conversations that he had with the defendant. (Id. at
pp. 346-347.) At trial, the defendant sought to call an expert to testify about “ ‘how an
inmate informant can obtain information used to concoct a confession that was never
made.’ ” (Id. at p. 357.) The defendant argued that his proposed expert “ ‘qualified as an
expert to render testimony about inmate informants, the process, the methods of
selecting, evaluating and determining the truthfulness of their representations’ and would
render ‘his opinion regarding the validity of [the witness] in his role of an inmate
informant.’ ” (Id. at p. 358.) The California Supreme Court determined that the trial
court did not abuse its discretion by excluding the testimony because “to the extent the
purpose or effect of [the expert’s] testimony was to render an opinion about [the
witness’s] credibility, the testimony was inadmissible.” (Id. at p. 359.)



       20
         For these reasons, the trial court gave standard jury instructions that advised the
jury on how to consider such issues. CALCRIM No. 226 advised the jury that to evaluate
the credibility of a witness, the factors to be considered included: “Was the witness’s
testimony influenced by a factor such as bias or prejudice, a personal relationship with
someone involved in the case, or a personal interest in how the case is decided?”; and
“Was the witness promised immunity or leniency in exchange for his or her testimony?”


                                             43
       Likewise, in People v. Johnson (1993) 19 Cal.App.4th 778 (Johnson), the
defendant sought to introduce expert testimony from two witnesses, a sociology professor
who had studied the prison environment and an “ ‘expert’ liar.” (Id. at p. 786.) The trial
court described the sociologist’s proposed testimony as “ ‘a sociological study . . . about
what happens in prisons.’ ” (Ibid.) Defense counsel proffered that his expert liar, an
inmate informant, would testify about “ ‘having snitched or engaged in dealing with the
district attorney many times with the Los Angeles Police Department.’ ” (Ibid.) The trial
court excluded both witnesses’ testimonies, and the Court of Appeal found no abuse of
discretion. (Id. at p. 791.) As for the sociologist, the Court of Appeal noted: “[t]here
was no showing the proposed sociologist witness had researched the particular inmate[]
[witnesses] in question, or had made any scientific study of their credibility; and the
inherent problems with such expert testimony as to the credibility of other witnesses, and
the prospective abandonment of common sense by lay jurors for reliance on paid ‘expert’
testimony covering a subject well within a jury’s ken, amply justified the trial court’s
decision to exclude it.” (Ibid.) As for the expert liar, the Court of Appeal concluded that
the proposed testimony “was irrelevant to the specific issues before the jury, and of very
dubious (if any) scientific value.” (Ibid.)
       Here, Dr. Neuschatz’s proposed testimony is akin to the testimonies excluded in
Curl and Johnson on the veracity and credibility of witnesses. (Curl, supra, 46 Cal.4th at
pp. 358-359; Johnson, supra, 19 Cal.App.4th at pp. 786-791.) Essentially, Dr. Neuschatz
would have rendered an opinion about the credibility of witnesses, and his proposed
testimony was not the proper subject of an expert opinion because “whether a witness is
telling the truth . . . is not a subject sufficiently beyond common experience that the
expert’s opinion would assist the trier of fact.” (People v. Coffman and Marlow, supra,
34 Cal.4th at p. 82; Evid. Code, § 801, subd. (a).) Thus, we find that the trial court did
not abuse its discretion when it excluded the testimony.

                                              44
   5. Uncorroborated Accomplice Testimony
       Defendant argues that his convictions must be reversed because the testimony of
some of his fellow gang members, including Gonzalez, Moreno, Rodriguez, and
Contreras, were not corroborated by independent evidence. We disagree and conclude
there was sufficient independent corroborating evidence.
       A. Background
       The jury was instructed with a modified version of CALCRIM No. 334, which
stated that before the jury could consider the testimony of Gonzalez, Moreno, Rodriguez,
and Contreras as evidence against defendant, the jury must first determine if the
witnesses were accomplices to the crime.21
       CALCRIM No. 334 then stated that if the jury determines that a witness was not
an accomplice, “then supporting evidence is not required and you should evaluate his or
her statement or testimony as you would that of any other witness.” On the other hand, if
the jury determines that a witness was an accomplice, the jury was instructed that “you
may not convict the defendant of the crimes charged based on [the accomplice’s]
statement or testimony alone. You may use the statement or testimony of an accomplice
to convict the defendant only if: [¶] 1. The accomplice’s statement or testimony is
supported by other evidence that you believe; [¶] 2. That supporting evidence is
independent of the accomplice’s statement or testimony; [¶] AND [¶] 3. That supporting
evidence tends to connect the defendant to the commission of the crime. [¶] Supporting


       21
           The jury was instructed that a person is an accomplice if: “1. He or she
personally committed the crime; [¶] OR [¶] 2. He or she knew of the criminal purpose of
the person who committed the crime; [¶] AND [¶] 3. He or she intended to, and did in
fact, aid, facilitate, promote, encourage, or instigate the commission of the crime or
participate in a criminal conspiracy to commit the crime.” The instruction stated that
“[t]he burden is on the defendant to prove that it is more likely than not that [Gonzalez,
Moreno, Rodriguez, and Contreras] were accomplices.”


                                             45
evidence, however, may be slight. It does not need to be enough, by itself, to prove that
the defendant is guilty of the charged crime, and it does not need to support every fact
mentioned by the accomplice in the statement or about which the accomplice testified.
On the other hand, it is not enough if the supporting evidence merely shows that a crime
was committed or the circumstances of its commission. The supporting evidence must
tend to connect the defendant to the commission of the crime.”
       B. General Legal Principles and Standard of Review
       Section 1111 mandates that “[a] conviction can not be had upon the testimony of
an accomplice unless it be corroborated by such other evidence as shall tend to connect
the defendant with the commission of the offense; and the corroboration is not sufficient
if it merely shows the commission of the offense or the circumstances thereof.”
       “This statute reflects the Legislature’s determination that ‘ “because of the
reliability questions posed by” ’ accomplice testimony, such testimony ‘ “by itself is
insufficient as a matter of law to support a conviction.” ’ [Citation.] ‘Thus, for the jury
to rely on an accomplice’s testimony about the circumstances of an offense, it must find
evidence that, “ ‘without aid from the accomplice’s testimony, tend[s] to connect the
defendant with the crime.’ ” ’ [Citation.] ‘ “The entire conduct of the parties, their
relationship, acts, and conduct may be taken into consideration by the trier of fact in
determining the sufficiency of the corroboration.” ’ ” (People v. Rodriguez (2018) 4
Cal.5th 1123, 1128 (Rodriguez).) This includes the defendant’s statements and conduct.
(People v. Gurule (2002) 28 Cal.4th 557, 628.)
       “ ‘The corroborating evidence may be circumstantial or slight and entitled to little
consideration when standing alone, and it must tend to implicate the defendant by relating
to an act that is an element of the crime.’ ” (People v. Abilez (2007) 41 Cal.4th 472, 505
(Abilez).) The independent evidence need not corroborate the accomplice as to every fact
on which the accomplice testifies. (People v. Davis (2005) 36 Cal.4th 510, 543.)

                                             46
“ ‘ “Although the corroborating evidence must do more than raise a conjecture or
suspicion of guilt, it is sufficient if it tends in some degree to implicate the defendant.” ’ ”
(People v. Szeto (1981) 29 Cal.3d 20, 27 (Szeto).)
       “ ‘The trier of fact’s determination on the issue of corroboration is binding on the
reviewing court unless the corroborating evidence should not have been admitted or does
not reasonably tend to connect the defendant with the commission of the crime.’ ”
(Abilez, supra, 41 Cal.4th at p. 505.)
       C. Analysis
       Assuming that the jury found Gonzalez, Moreno, Rodriguez, and Contreras to be
accomplices to the charged crimes, we conclude that their testimonies were sufficiently
corroborated by independent evidence that showed that defendant was the driver of the
burgundy SUV and was the shooter, which “ ‘reasonably tend[ed] to connect . . .
defendant with the commission of the crime[s].’ ” (Abilez, supra, 41 Cal.4th at p. 505.)
       D.A. testified that when he and W.M. walked down Palm Avenue, they saw a
burgundy or red SUV, and the driver was a “[b]ig Hispanic guy with a red shirt and facial
tattoos.” D.A. recalled that the driver had tattoos above his eyebrows that “made his
eyebrows look big.” Inspector Chappell testified that defendant had the type of facial
tattoos described by D.A.; he had the words “Watson Locos” tattooed over his eyebrows.
       Multiple witnesses, including N.M. and J.C., testified that on the day of W.M.’s
murder, they saw a burgundy or red SUV drive recklessly around the area of Palm
Avenue. J.H., C.R.’s friend, testified that she saw a reckless car driving in front her
house, and in previous statements, she identified defendant as the driver.
       Sergeant Montalbo testified that he did not know of any other gang member in
Watsonville that drove a red SUV aside from defendant. Sergeant Montalbo had stopped
defendant in a burgundy SUV twice before W.M. was killed, once in February 2005 and
another time in March 2005. C.R. testified that their family had three cars, including a

                                              47
burgundy or red Yukon. When the burgundy Yukon was searched after it was
impounded, Sergeant Bedolla found paperwork with defendant’s name, defendant’s
driver’s license, and a receipt that was dated the same day as the murder. Gunshot
residue was also found in the SUV.
       In sum, there was ample evidence that D.A. and W.M. were shot at from a
burgundy or red SUV, evidence that the SUV was the same as the one seized from C.R.,
and evidence that defendant was the driver of the SUV. Based on our careful review of
the record, we believe that the independent evidence sufficiently corroborated the
testimonies of Gonzalez, Moreno, Rodriguez, and Contreras because it “ ‘reasonably
tend[ed] to connect’ ” defendant with the charged crimes. (People v. Szeto, supra, 29
Cal.3d at p. 27, italics omitted.)
                                      DISPOSITION
       The judgment is affirmed.




                                            48
                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




People v. Rosas
H046320